DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 4, 6-11 and 13-15 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a pixel sensing device for a display panel that sense characteristics of pixels while minimizing the influence of noise. It is achieved by adjusting a full-scale range of an analog-to-digital converter in the pixel sensing device in different modes to compensate for the different noise levels in the different modes. The previously cited prior art reference Lee teaches similarly to change a sensing voltage range/full-scale range of an analog-to-digital converter in different modes (see Non-Final Rejection mailed on 04/20/2022 for more detail). An updated search was performed and yielded  prior art reference Choi et al. (US Patent Pub. No. 2020/0175921 A1), which also teaches similarly changing the sensing range of an analog-to-digital converter in different modes (Choi, Figs. 11A and 11B; Choi, [0110]-[0112]). However, the specific features in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claim 1 and its dependent claims, the specifics of “the FSR is set larger as the length from the start of the sensing section to the sampling section is shorter” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Regarding claims 9, 10 and its dependent claims, the specifics of having different full-scale ranges for the different modes and the sensing timing respective to the different modes in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693